I concur in the conclusion of Mr. Justice Fraser that there was no language imputed to the conductor by the witnesses which warranted a verdict for the plaintiff on the ground that it was insulting or abusive, or actionable. The plaintiff and his witnesses, on this point, testified to nothing more than that the conductor threatened to put him off unless he paid his fare; and it is not claimed that this threat of the conductor amounted to such opprobrious language as to warrant the finding of punitive damages. It is true that the conductor and another witness testified that the conductor told the plaintiff that he "had a lady friend and would ask her to give him her seat." But it would be quite unfair to take this language out of its connection. The witness, Sapp, testified that when the conductor said this the plaintiff was cursing and acting as if there would be a fight; and the conductor testified that his behavior was boisterous. The record makes it evident that the plaintiff did not regard this remark of the conductor as an insult, for it was not alluded to by the plaintiff or any of his witnesses. Under these circumstances it seems to me to be going too far to say that the remark of the conductor was meant as insulting or opprobrious rather than an effort to placate a noisy and boisterous passenger.
I do not think, however, the judgment should be reversed. The verdict of $200.00 was a reasonable one, and well sustained *Page 292 
by the evidence of the failure of the defendant to furnish sufficient accommodations for its passengers without any plausible explanation or excuse, and of the sickness and suffering which resulted to the plaintiff. It seems to me there is no doubt that any fair jury, under the evidence, would have found a verdict for the plaintiff, and that found being beyond doubt reasonable the error of the Circuit Court should not be regarded prejudicial Edgefield Mfg. Co.c v.Maryland Casualty Co., 78 S.C. 73, 58 S.E. 969.